         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                              Magistrate No. 19-1961
                                                       UNDERSEAL
            V.

 ORFORD FREEMAN

                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                    AND APPLICATION FOR AN ARREST WARRANT

       I, Chase A. Stephens, being first duly sworn, hereby depose and state as follows :

                       INTRODUCTION AND AGENT BACKGROUND

       1.        I make this affidavit in support of an application for a criminal complaint and arrest

warrant for Orford FREEMAN, who is further described in the following paragraphs and in

Attachment A.

       2.        I am a Special Agent with the Federal Bureau of Investigation, and have been since

June 2015. Prior to becoming an FBI Special Agent, Affiant was employed with the FBI as an

evidence technician since February 2010. I am currently assigned to the Pittsburgh Field Office

and I am investigating the matters described below along with members of the Pennsylvania State

Police Western Regional Auto Theft Task Force ("WRATTF") and FBI Agents in Philadelphia

and New Jersey. As a Special Agent of the FBI, your Affiant received basic training at the FBI

Academy located in Quantico, Virginia. Upon graduation, your Affiant was assigned to work

white collar crime matters in the Pittsburgh Division.          In this capacity, your Affiant was

responsible for investigating possible violations of federal criminal laws, including Wire Fraud,

Mail Fraud, and Money Laundering.           Your Affiant is currently assigned to a Transnational

Organized Crime Squad and is responsible for investigating possible violations of criminal laws,

including Drug Trafficking and Interstate Transportation of Stolen Property. Through the course



                                                   1
            Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 2 of 19




of my training and experience, your Affiant has become familiar with the methods and techniques

associated with the investigations described above.

       3.       The facts set forth in this affidavit come from my personal observations, my

training and experience, and information obtained from other Agents, state and local law

enforcement officers and witnesses. The term "investigator" as used in this Affidavit, refers to a

law enforcement officer who is working with WRATTF in the investigation of this case. This

affidavit is intended to show merely that there is sufficient probable cause for the requested

warrants and does not set forth all of my knowledge about this matter.

       4.       Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. Sections 371 (conspiracy) and 2312 (interstate transportation of stolen

motor vehicles) (hereinafter "TARGET OFFENSES") have been committed by HERBERT L.

WHITE, JR. (hereinafter "WHITE"), ORFORD FREEMAN (hereinafter "FREEMAN") and other

persons not yet identified or named in this affidavit. As set forth in more detail below, there is

probable cause to believe that: WHITE and FREEMAN, acting together and with other

conspirators, have traveled from New Jersey to Kubota dealerships in Pennsylvania for the purpose

of stealing utility terrain vehicles and lawn tractors, and then transporting those items to New

Jersey, in violation of 18 U.S.C. §§ 371 and 2312.

                                       PROBABLE CAUSE

                                  The Thefts in Erie County, PA

       5.       The FBI and WRATTF are currently investigating numerous thefts in

Pennsylvania, including two (2) related thefts that occurred on 08/29/18 along Kuhl Road,

Harborcreek Township, Erie County, PA.           The thefts occurred at the A.R. Beatty Kubota

dealership located at 5251 Kuhl Road, Erie, PA 16510, and at Fabin' s Trailers and Truck




                                                  2
            Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 3 of 19




Equipment located at 5324 Kuhl Road, Erie, PA 16510. The theft from A.R. Beatty involved four

pieces of Kubota equipment, namely a 60" Kubota zero-tum mower, model ZD121 l-60, serial

#22529, a Kubota backhoe loader, model BX23SLB-R, serial #21275 , a Kubota RTV utility

vehicle, model RTV-Xl 120WL-A, serial #30094, and a Kubota RTV utility vehicle, model RTV-

Xl 100CLR-A, serial #43650.       These stolen items have a combined value of approximately

$60,000.00. Additionally, the theft from Fabin' s Trailers and Truck Equipment resulted in the loss

of a 24-foot 2019 Continental Cargo enclosed trailer, VIN: 5NHUVHZ28KN088112, valued at

$6,345 .00.

       6.       On 08/30/18, WRATTF members went to A.R. Beatty, Fabin' s Trailer and Truck

Equipment, and Meadowlark Structures .located at 5250 Kuhl Road, Erie, PA 16510 to review

surveillance video of the incident. Meadowlark Structures sits between the two victim locations

on the north side of Kuhl Road.

       7.       By reviewing surveillance video on scene and through continued investigation,

investigators determined that the perpetrators arrived at the scene on 08/29/ 18 at approximately

0220 hours. At that time, a white pick-up truck arrived on scene followed by a dark pick-up truck

towing a white enclosed trailer. The first pick-up truck can be described as a white in color, Ford

F-250 SuperDuty extended cab pick-up truck with cab lights. The second pick-up truck can be

described as a dark in color, Ford F-350 Crew Cab pick-up with dual rear axle wheels, marker

lights on the rear fender flares , and cab lights. This truck was hauling a white in color, 28-foot

ATC enclosed trailer with a flat nose, dual axle, and anodized aluminum front corners.

Investigators also noted a discoloration to the passenger side man door of the trailer and

aftermarket wheels.




                                                3
             Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 4 of 19




        8.       The white Ford F-250 traveled past Fabin' s Trailers and Truck Equipment, turned

around on Kuhl Road, then parked at The Power of Precision business located at 5325 Kuhl Road,

Erie, PA out of camera view. The dark Ford F-350 with the trailer turned onto the property of

Meadowlark Structures and parked. Two actors can then be seen on the lot of A.R. Beatty, stealing

the equipment and driving the machines to a staging area near a Harborcreek Township pump

station alongside Kuhl Road. An actor wearing dark clothing and a hood to hide his/her appearance

then appeared in the driveway of Fabin' s Trailers and Truck Equipment carrying a 2x4 piece of

wood. The actor then approached a camera and knocked the camera out of position using the 2x4.

This actor can then be observed on a different camera directing the white Ford F-250 as it backed

up and attached the stolen Continental Cargo trailer before leaving the lot. The two actors can then

be seen riding the stolen Kubota machines along Kuhl Road and in the direction of the vehicles

and trailers. The driver of this vehicle then placed an object covering the registration plate of the

vehicle. The registration plate for this vehicle could not be determined prior to concealment. Both

trucks and trailers are then seen leaving the scene together at 043 lhrs and entering onto I-90,

heading eastbound from exit 32.

       9.        Investigators were able to track the actors ' approach to the victim dealerships prior

to the thefts by reviewing surveillance videos from numerous businesses and private property

owners along a 92.5 mile stretch of roads leading to the victim dealerships. Investigators observed

videos that showed what appears to be the above described vehicles in the exact configuration of

a white, Ford F-250 SuperDuty pick-up followed by a dark Ford F-350 pick-up towing a white

enclosed trailer. By examining the videos, the investigators were able to identify a 92.5 mile

segment of the actors' trip as they traveled toward the victim businesses prior to the thefts. That

segment is from Brookville, Jefferson County to the victim businesses on Kuhl Road.               The




                                                   4
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 5 of 19




investigators were not able to find videos showing the subject vehicles anywhere prior to their

appearance in videos in Brookville.      Thus, the home location of the vehicles could not be

determined from the videos alone. Their exact route of travel from Brookville to Kuhl Road,

including mileage and corresponding time through their arrival at the victim locations on Kuhl

Road, approximately 92.5 miles, was determined.

        10.    The video surveillance evidence described above indicates that the actors traveled

a significant distance and specifically targeted the two victim businesses. The actors driving the

two trucks obviously coordinated their efforts and worked in tandem to carry out the plan to steal

the items described above and then make their getaway together.

        11.    Investigators requested and received license plate reading (LPR) camera data from

the New York State Intelligence Center (NYSIC) for LPR cameras along Interstate 86 through

New York, as the investigators believed that this was possibly the route that the suspects fled after

committing the thefts in Erie. Data, including photos of all captured license plates, was received

from a fixed site LPR camera and was reviewed based upon the time and distance from the victim

dealerships in Erie, PA to a known fixed LPR camera position. Investigators reviewed an LPR

image of a South Carolina trailer registration that initially appeared as BV66824, but after closer

inspection, investigators found that the "B" had been noticeably altered and was in fact a "P."

Further, the "8" was actually a "0" that had been altered by adding a horizontal line through the

center. The South Carolina registration plate observed was actually PV66024, which belongs to

WHITE. He can be described as a black male, born in 1971 , with SSN XXX-XX-8057.

        12.    Investigators then gathered cell phone information in an attempt to identify the

perpetrators. In the experiences of investigators for WRATTF, in organized thefts with multiple




                                                  5
            Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 6 of 19




actors, such as the thefts in the instant matter, the thieves typically communicate before, during

and after the thefts, frequently by the use of cell phones.

        13.     On 10/09/18, investigators. received a response from a Court Order submitted to

Verizon Wireless on 10/05/18 pertaining to tower dumps at locations along the actors' known

route of travel to A.R. Beatty' s/Fabin' s Trailer and Truck Accessories on 08/28/18 into 08/29/18 .

        14.     The information provided by Verizon included call details records for each cell

tower covering the requested sites along the suspected route of travel used by the perpetrators.

Investigators noted one (1) cell phone number that had activity (calls) inbound and outbound that

was captured by Verizon cell towers in four (4) of the known locations within the corresponding

timeframe of travel, including the theft location. A cellular telephone number 843-708-2204

(hereinafter "Target Telephone l "), a Verizon network number, was captured with calls to and

from cellular telephone 908-759-8889 (hereinafter "Target Telephone 2"), which is serviced by

Sprint. A total of seven (7) calls were made between these two (2) numbers between 2354 hours

on 08/28/ 18 and 0218 hours on 08/29/ 18. None of these calls lasted longer than (4) minutes.

Additionally, the records show that there were no other calls made to or from Target Telephone 1

other than those calls made with Target Telephone 2.

        15 .    Also of significance is the final call, which was an outbound call from Target

Telephone 1 to Target Telephone 2 that occurred at 0218 hours on 08/29/18 with a 61 second

duration. This call was placed three (3) minutes prior to the suspect vehicles arriving at the theft

location.

        16.     Area code " 843 " serves the eastern third of South Carolina including the city of

Charleston. The phone was previously registered to an "Anthony White, 1 Main Street, Ravenel,

SC 29470," which address investigators have determined to be a fictitious address. As further




                                                  6
          Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 7 of 19




demonstrated below, there is probable cause to believe that Target Telephone 1 is WHITE' s cell

phone.

         17.   Target Telephone 2' s area code is "908" which serves the North and Central parts

of New Jersey. As further demonstrated below, Target Telephone 2 is FREEMAN's cell phone.

         18.   As it pertains to this investigation, the 28-foot ATC enclosed trailer that the

suspects used to facilitate the theft at A.R. Beatty' s was stolen on 01 /20/16 at approximately 2305

hours from a known location in Pennsylvania. South Whitehall Police, Lehigh County, report that

surveillance video shows a white, Ford 250 pick-up truck with five (5) cab lights being used to

steal the trailer. The white, Ford F-250 pick-up and stolen ATC trailer were then captured on video

following a black, Ford F-350 pick-up truck to Best Line Equipment Leasing, also in South

Whitehall Township. Five (5) pieces of Kubota equipment were then stolen from Best Line

Equipment Leasing between the hours of 0122 hours and 0330 hours on 01 /21/18. The white, F-

250 pick-up truck and stolen trailer were captured by surveillance video on the lot at this time.

         19.   During the course of this investigation and through shared intelligence information

between other law enforcement entities, including the Pennsylvania State Police Central and

Eastern Regional Auto Theft Task Force Units, investigators learned of WHITE, who was born in

1971 and has SSN of XXX-XX-8057. WHITE's address is 49 Pergola Avenue, Jamesburg, NJ

08831 . WHITE has been arrested for similar such thefts dating back to 2006 and, as set forth in

more detail below, is a suspect in several more recent thefts across Pennsylvania, New Jersey, and

Maryland. WHITE's legal residence for his driver's license and registered vehicles is 7815

Magellan Drive, North Charleston, SC 29420. A query through the SCDOT shows that WHITE

has a black, 1999 Ford F-350 dually pick-up truck, SC registration 3897LP (previous SC

registration of 2890HP, expired 10/31 /17) registered to him along with several trailers. One being




                                                 7
        Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 8 of 19




a 2009 trailer (generic) bearing SC registration PV66024 (the same plate number captured by the

LPR referenced above).

                                   Other Thefts Linked to White

       20.      Two botched Kubota theft attempts resulted in WHITE and/or his black, Ford F-

350 pick-up truck being identified by law enforcement and private citizens. Summaries regarding

these two botched attempts are provided below:

             a. On 09/01/16 at 0135hrs, an attempted theft occurred at Antietam Tractor and
                Equipment in Hagerstown, Maryland where owner was alerted by GPS that pieces
                of his equipment were moving. The police were notified and responded to the scene
                to find a black, F-350 pick-up truck bearing SC registration 2890HP and a white,
                enclosed trailer bearing SC registration PV66024 parked nearby. Two pieces of
                Kubota equipment were found staged at the edge of the business property. An
                individual identified by the officers as WHITE approached the officers on scene
                about his truck and trailer. WHITE stated that he had been with a "backpage" girl
                all night was just returning to retrieve his vehicle. The officers allowed WHITE to
                drive away with his truck and trailer because the blue shorts and white t-shirt that
                he was wearing did not match the clothing of the suspect observed removing the
                machines in surveillance video.

             b. On 04/01/17 at 001 0hrs, an attempted theft occurred at Pipersville Garden Center
                in Pipersville, Bucks County, PA. After the employees arrived later that morning,
                they observed ruts in the lawn adjoining the business, which caused them to review
                surveillance video from the night prior. The surveillance video showed black, F-
                350 pick-up truck and large, white enclosed trailer in the business' s lawn. An actor,
                whose appearance is consistent with that of WHITE, is observed moving two (2)
                Kubota RTVs towards the front of the lot near the business entrance, but when the
                actor attempts to move his truck and trailer into position to pick-up the machines,
                he becomes stuck in the mud. Dunne's Towing was contacted and was retained to
                extract the truck and trailer from the mud. A subsequent interview of Dunne Hagan,
                owner of Dunne' s Towing, whose company extracted the vehicles from the mud,
                was conducted by Sergeant Brian Pfaff. Mr. Hagen advised that one his drivers,
                Hendricks Badenhorst, responded to the call to extract the vehicles. Mr. Badenhorst
                did not request any identification from the driver of the vehicles because he
                described the incident as a "simple winch out.". The driver for Dunne' s Towing
                was suspicious of the circumstances and surreptitiously photographed the truck and
                trailer registration, which was SC registration 2890HP (truck) and SC registration
                PV66024 (trailer). Both of these registration plates belong to WHITE.




                                                   8
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 9 of 19




        21.     On January 15, 2018, Pennsylvania State Trooper Sean Hoffman responded to an

incident at Best Line Powersports, 2013 General Potter Highway, Potter Township, PA 16828.

Between close of business on 1/ 13/2018 and when the business opened at 0850 hours on 1/15/ 18,

two (2) Polaris RZRs were stolen from the lot of Best Line Powersports. The actors cut a security

alarm cable near the junction box where it entered the building. During the commission of the

theft, an actor cut himself/herself and left a considerable amount of blood where the cable was cut

and on the passenger side door and ignition of a Polaris RZR left on the lot. A sample of the blood

was collected from the scene by Trooper Hoffman. On or about January 18, 2018, a sample of the

blood from the door of the Polaris RZR was submitted to the PSP Forensic Laboratory. On January

28, 2019, a Pennsylvania State Police Bureau of Forensic Services report was generated which

indicated that the DNA profile obtained from the sample was entered into the Combined DNA

Indexing System ("COD IS"), which is a database containing the DNA profiles of convicted local,

state and federal offenders, profiles from crime scene evidence and profiles of missing persons.

        22.     The PSP Forensic Lab report indicated that CODIS had identified the submitted

profile as likely coming from WHITE. Specifically, the COD IS report states that WHITE "cannot

be eliminated as a possible investigative lead to the unidentified profile obtained from this item."

The forensic laboratory report further states that, "In order to issue a final report for the comparison

of the profile of [WHITE] to the questioned samples, a blood sample in a lavender top tube or a

buccal collector from [WHITE] shall be submitted to the laboratory."

       23.     Based on the foregoing, your affiant believes that WHITE participated in the theft

that occurred at Best Line Powersports in Potter Township, PA on or about January 13-15, 2018,

as part of the conspiracy to violate 18 U.S.C. § 2312.




                                                   9
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 10 of 19




        24.     On December 10, 2018, investigators with the WRATTF learned of Pennsylvania

State Police Incident PAI 8-1452377, which was reported to police on December 8, 2018 by M&R

Equipment, 620 Evans City Road, Butler, PA 16001.             During this incident, a 2018 Kubota

L3901HST Compact Tractor, Serial #78107 with front loader bucket and backhoe and a 2018

Kubota BX23SLB-R Compact Tractor, Serial #24496 with front loader bucket were stolen. The

combined value of these two pieces is approximately $46,500.00.

        25.     Investigators responded to the scene and reviewed surveillance video from the

victim business as well as surrounding businesses. Through surveillance video at M&R

Equipment, it was determined that on December 6, 2018 at 0028hrs, a black, Ford F-350 dually

pick-up truck towing a large, white enclosed trailer arrives from the Northeast along Evans City

Road and parks in the lot at Farm Credit Services located at 610 Evans City Road, Butler, PA

16001 , which is adjacent to M&R Equipment. A single occupant then exits the truck and

approaches M&R Equipment.           The actor is wearing dark clothing and no distinguishable

characteristics of the actor can be observed. The actor proceeds to start the two stolen tractors and

drive them off the lot at M&R Equipment and into the white, enclosed trailer. At approximately

0104hrs, the actor exits the lot at Farm Credit Services in the truck and trailer containing the stolen

tractors and turns right to continue along Evans City Road in the southwest direction. The actor

then passes directly in front of M&R Equipment, and investigators were able to observe unique

and individualizing defects to the man door on the "passenger side" or right side of the trailer.

These unique defects are consistent with the defects observed on the ATC trailer used in the earlier

theft at A.R. Beatty Diesel, Inc. on August 29, 2018 . This black Ford F-350 pick-up and white

enclosed ATC trailer are undoubtedly the same truck and trailer configuration used in previous

incidents in this investigation.




                                                  10
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 11 of 19




       26.     Based on the known direction of travel of the actor to and from M&R Equipment

and using the historical Call Detail Records (CDR) for Target Telephone 1 that were received from

Verizon on or about December 12, 2018, investigators were able to trace the suspected route from

New Jersey beginning on December 5, 2018 and continuing to M&R Equipment before returning

to New Jersey on December 6, 2018 . Investigators were able to confirm the suspected route by

obtaining surveillance video of the roadway from various businesses. Investigators first observed

the black, Ford F-350 dually pick-up and white enclosed trailer traveling Northbound past a Sheetz

gas station located at 4354 Business 220, Bedford, PA 15522 on December 5, 20 18 at

approximately 2050hrs. The same truck/trailer configuration are next observed passing the Lake

Inn Motel and Restaurant located at 1001 Rowena Drive (State Route 422), Ebensburg, PA 15931

travelling east to west on December 5, 2018 at approximately 2233hrs. The same truck/trailer

configuration are next observed at a Sheetz gas station located at 13510 State Route 422,

Kittanning, PA 16201 on December 5, 2018 at approximately 2338hrs. On this occasion, the

truck/trailer configuration arrives at Sheetz traveling east to west and pulls into the gas station for

fuel. The actor exits the vehicle enters the store to prepay $60.00 in cash for fuel. The actor is

observed to be a black male approximately 40 years old, wearing navy blue coveralls with a white

undershirt and a dark knit winter hat. After fueling up the truck, the actor exits Sheetz and

continues westbound on State Route 422 towards Butler, PA. The same truck/trailer configuration

is next observed passing another Sheetz gas station found at 499 Evans City Road, Butler, PA

16001 on December 6, 2018 at approximately 0018hrs and continuing towards M&R Equipment

located approximately 0.5 miles away. The CDR cell site locations captured on Target Telephone

1 showed cellular activity captured in the areas Bedford, PA and Altoona, PA, which are consistent

with the times and locations along the actor's known route to M&R Equipment.




                                                  11
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 12 of 19




        27.     Through the course of this investigation, Detective William MINETT of the

WRATTF has had the opportunity to view the driver' s license photo on WHITE ' s South Carolina

driver' s license.   WHITE ' s driver's license photo is consistent with the actor captured on

surveillance video at Sheetz gas station in Kittanning, PA on December 5, 2018. Detective

MINETT believes that WHITE was operating the Ford F-350 pick-up and trailer at M&R

Equipment and is responsible for the theft.

        28.     On December 19, 2018, investigators learned of two separate thefts in Western

Pennsylvania, both occurring in the late evening hours of December 18, 2018 and early morning

hours of December 19, 2018. Viking Spirit Trailers located at 839 Evans City Road, Evans City,

PA    16053    reported   a   theft   of a    2019   Cargo   Express    Enclosed    Trailer,   VIN:

53BCTEB20KA046569, value approximately $6,500.00, to the Pennsylvania State Police,

incident PA18-1499444. The stolen trailer is 24 feet in length, white in color, V-nosed, with a

man door on the "passenger side" or right side. On the same morning, Carn' s Equipment located

at 14357 Clearfield Shawville Highway, Clearfield, PA 16830 reported the theft of two utility task

vehicles (UTVs) to the Lawrence Township Police. The two stolen UTVs are described as a 2019

Polaris Razor lO00XP, VIN: 3NSVDK997KF585346 and a 2018 Polaris Razor lO00XP, VIN:

3NSVDR990JF404353 , with a total combined value of $50,000.00.

        29.     Investigators reviewed ping and CDR location records for Target Telephone 1 on

December 18, 2018 through December 19, 2018 and found that this telephone showed ping activity

from New Jersey westbound along the Pennsylvania Turnpike to the vicinity of Wexford, PA;

activity near Bradford, PA then southbound to Interstate 80, and finally, eastbound along Interstate

80 through Clearfield County back to New Jersey. The activity is consistent with the timeline of




                                                12
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 13 of 19




the thefts on December 18, 2018 and December 19, 2018 from Viking Spirit Trailers and Cam' s

Equipment.

        30.    Investigators reviewed video surveillance from local businesses along Evans City

Road/State Route 68 in the area of Viking Spirit Trailers and found video of a black, F-350 pick-

up with dually wheels, cab lights, and a burned out marker light on the driver' s side rear fender

travelling east along Evans City Road and turning left into the Brandywine Housing Development

at approximately 2100hrs on December 18, 2018. The truck is next observed coming back out of

the Brandywine Housing Development and turning right onto Evans City Road towards Viking

Spirit Trailers. Viking Spirit Trailers is located approximately 0.1 miles from the entrance of the

Brandywine Housing Development. Approximately 20 minutes later, the same black, F-350 pick-

up with dually wheels, cab lights, and a burned out marker light on the driver' s side rear fender is

observed travelling east along Evans City Road towing a large, white, V-nosed trailer consistent

with the trailer stolen from Viking Spirit Trailers. Viking Spirit Trailers does not have surveillance

cameras on site.

       31.     Investigators with the WRATTF also responded to Cam' s Equipment, which is a

recreational motor vehicle dealership located approximately 0.3 miles from the Exit Ramp 120 -

Clearfield of Interstate 80. Surveillance video from the dealership showed that at approximately

0306hrs on December 19, 2018, a black, F-350 dually pick-up truck with cab lights towing a large,

white, V-nosed enclosed trailer arrive on site and park in an adjacent lot. A single actor, a black

male wearing dark coveralls and a dark knit winter hat, is then seen moving about the dealership

lot in the area of several Polaris Razors. Surveillance video and evidence found on scene indicates

that the actor uninstalled and then reinstalled a different ignition system on two UTV s. The actor

then returns to the truck/trailer and pulls the vehicle alongside the dealership before loading the




                                                 13
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 14 of 19




two aforementioned Polaris Razors into the enclosed trailer and departing at approximately 0405

hours.

         32.    Investigators reviewed Verizon Wireless RTT location data for Target Telephone

1 for the time period before, during, and after the thefts at Viking Spirit Trailers and Cam' s

Equipment on December 18, 2018 and December 19, 2018. Investigators observed that Target

Telephone 1 travelled from a dormant position near cell tower 89083 located at Columbus Avenue

and Duane Street, Jamesburg, New Jersey, southbound to a position near cell tower 99808 located

at 400 Summit Avenue, Paulsboro, New Jersey. Target Telephone 1 stayed in a fixed position in

relation to cell tower 99808 from approximately 12:27 p.m. to 2:01 p.m. on December 18, 2018

before departing this position and travelling north through Philadelphia, Pennsylvania and onto

the Pennsylvania Turnpike westbound to the areas of Viking Spirit Trailers and Cam's Equipment.

From Cam's Equipment, Target Telephone 1 travelled back east along Interstate 80 towards

Trenton, New Jersey, then south again to the area of cell tower 99808. Target Telephone 1 stayed

at a stationary position near cell tower 99808 from 11:47 a.m. to 11:57 a.m. on December 19, 2018.

Target Telephone 1 then travelled north and returned to a stationary location near cell tower 89083

located at Columbus Avenue and Duane Street, Jamesburg, New Jersey.

         The Ford F-350 and Two Trailers Used for the Thefts are Identified as Stolen
                              and Found at Storage World

         33.   When specifically analyzing Target Telephone 1' s position with respect to cell

tower 99808 at the aforementioned time periods, Target Telephone 1 appears to be in the area of

Storage World, 350 Swedesboro Avenue, Mickleton, New Jersey 08056. Storage World is a

controlled access self-storage facility. The premises can be further described as a fenced in

property containing approximately eight tan buildings with green garage doors, and an outdoor




                                                14
        Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 15 of 19




parking area for the parking and/or storage of vehicles, trailers, boats and other recreational

vehicles. The business office on the premises is located adjacent to the controlled access gate.

       34.     Further review of Verizon Wireless RTT location data for Target Telephone 1

determined the phone was in the area of Storage World before and/or after the thefts from M&R

Equipment, AR. Beatty, and Fabin's Trailers and Truck Equipment.

       35.     On January 9, 2019, Detective Michael Palmer of the Delaware County

(Pennsylvania) Auto Theft Task Force travelled to Storage World to observe the property for the

suspect vehicles and trailer previously used in thefts by WHITE. Detective Palmer observed a

black in color, Ford F-350 Crew Cab pick-up with dual rear axle wheels, marker lights on the rear

fender flares, and cab lights. This truck was parked directly in front of a white in color, 28-foot

ATC enclosed trailer with a flat nose, dual axle, and anodized aluminum front comers. The trailer

displayed the same unique defects to the man door on the "passenger side" or left side of the trailer

as observed in surveillance video previously obtained by investigators. The truck and trailer were

both void of a registration plate. Investigators believe the truck and trailer to be the same ones

used in the commission of thefts previously outlined in this affidavit.

       36.     The black Ford F-350 was examined at Storage World by investigators on or about

January 15, 2019. The VIN was determined ~o be 1FTWW32F73EA51997. This vehicle was

stolen from Victory Auto in Lewistown Borough, Mifflin County, PA on or about June 2, 2018.

This vehicle was recovered by law enforcement on April 18, 2019.

       37.     The 28-foot A TC trailer was also examined at Storage World by investigators on

or about January 15, 2019. The ATC trailer's appearance matched the description of the ATC

trailer that was involved in thefts described above, in that this trailer also has damage and/or

discoloration on the passenger side man door. This vehicle was recovered by law enforcement on




                                                 15
        Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 16 of 19




April 17, 2019 and was confirmed to be the trailer stolen from South Whitehall Township,

Pennsylvania on January 20, 2016.

        38.    On April 12, 2019, an investigator examined a second trailer parked near the stolen

F-350 in the Storage World lot. That trailer is a Haulmark brand trailer. Upon examination of the

"tongue" portion of this trailer, the investigator was able to see the last six characters of the VIN,

which are 342608. This matches the VIN for a Haulmark trailer which was stolen from Givler's

Auto in Berks County, PA on the same night the above-referenced Ford F-350 was stolen from

Victory Auto (June 2-3, 2018).

                      Text Communications Between White and Freeman

       39.     While reviewing the cell site information contained in the CDRs and pmg

information for Target Telephone 1, which corresponds with the known, observed locations of the

black F-350 dually pick-up and trailers along the travel routes to and from the thefts at M&R

Equipment, Viking Spirit Trailers, and Cam's Equipment, investigators observed several calls and

more importantly, text messages to common numbers in the hours prior to and after these thefts.

More specifically, these text messages were exchanged while the actor was travelling to or from

the victim dealerships with stolen machines.

       40.     On January 10, 2019, investigators received the text message content from Verizon

Wireless for Target Telephone 1 from October 23, 2018 through January 8, 20 19. The content of

these messages show that WHITE had been conspiring with multiple individuals to steal, sell, and

deliver stolen machines and trailers.    Specifically, WHITE had numerous conversations with

Target Telephone 2 (FREEMAN' s telephone number) regarding traveling, specific items of

Kubota equipment, and sale prices.




                                                 16
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 17 of 19




                                           Orford Freeman

        41.     On April 2, 2019, two of the investigators in this case travelled from Pittsburgh to

New Jersey in an effort to identify the possessor of Target Telephone 2. Based on the investigators'

review of the call detail records for Target Telephone 2, they were able to determine that, two of

the numbers frequentl y called by Target Telephone 2 were numbers subscribed to by PMM Auto

Sales in Elizabeth, NJ and Edythe Decker of 953 Grove Street in Elizabeth, NJ.

        42.     Upon arrival at PMM Auto Sales, investigators observed a black Ford F-350 dual

wheeled pickup truck with a South Carolina license plate which plate was registered to WHITE.

This is not the same F-350 which is at Storage World. Acting in an undercover capacity as

potential customers, the two investigators entered the PMM Auto lot and made contact with the

lot attendant, who later identified himself as Orford "June" FREEMAN. During the investigators'

conversations with FREEMAN, he explained that he works on the vehicles at PMM Auto. The

investigators observed FREEMAN using a cell phone several times during the visit. FREEMAN

is further described as being a black male, date of birth July 25, 1969, with SSN of XXX-XX-

6813, address 953 Grove Street, Apartment B3 , Elizabeth, New Jersey 07202.

        43.     One of the investigators asked FREEMAN whether the Ford F-350 belonged to his

"buddy" . FREEMAN claimed WHITE (the "buddy") was only there for the day to help out at

PMM Auto. Shortly thereafter, investigators observed WHITE walking in the lot, and eventually

getting into the driver' s side of the F-350.

        44.     The following day, one of the investigators used an application which enabled him

to block his own cell number and "spoof' a different caller ID while he called Target Telephone

2. The man who answered Target Telephone 2 identified himself as "June," and the investigator

thereafter asked. "June" some questions regarding PMM Auto ' s inventory.            Based on the




                                                 17
        Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 18 of 19




interactions with FREEMAN on the preceding day, the investigator was able to identify the voice

of "June" as being FREEMAN' s voice.

                        Interview of Orford Freeman on April 17, 2019

       45.     On April 17, 2019, FREEMAN was interviewed by FBI Agents in the area of

Elizabeth, New Jersey. Before the interview started, FREEMAN was advised that he was not

under arrest, not being detained, and was free to stop the interview at any time. Freeman informed

Agents that he maintained one cell phone, a Samsung Galaxy with service through Boost Mobile

and assigned telephone number 908-759-8889 (Target Telephone 2). FREEMAN has maintained

this cell phone number for a "significant amount of time". FREEMAN has been friends with

WHITE for approximately ten years, and was aware that WHITE was involved in the theft of

trailers, ATVs, and Kubota equipment.       Approximately five years ago, WHITE approached

FREEMAN and asked him to help out with the theft and resale of stolen machines. FREEMAN

would receive approximately $300 to $500 per item if he assisted WHITE in selling the stolen

equipment. FREEMAN would arrange the deal, and WHITE would bring the equipment to the

agreed upon meeting place to meet the customer and consummate the transaction. WHITE would

then give FREEMAN his cut of the proceeds. FREEMAN recalled arranging approximately four

deals for lawn mowers over the past several years. FREEMAN also admitted to going on several

trips with WHITE to steal equipment. Specifically, FREEMAN admitted to assisting WHITE with

the thefts in Erie, Pennsylvania in August 2018 (The Fabin' s Trailer and Truck and A.R. Beatty

Thefts as described in Paragraphs 7-12). FREEMAN also admitted to being with WHITE in June

2018 for the theft of the black in color Ford F-350 (Stolen from Victory Auto in Lewistown

Borough, Mifflin County as described in paragraph 38). WHITE would pay FREEMAN $1 ,000

in cash to go with him on the trips to steal equipment.




                                                18
         Case 2:19-cr-00356-DSC Document 3-1 Filed 09/12/19 Page 19 of 19




                                            CONCLUSION

       46.     Based on the foregoing information, your affiant believes that there is probable

cause to support that FREEMAN did knowingly and intentionally conspire to transport stolen

motor vehicles across state lines with WHITE and/or others not identified in this affidavit in

violation of Title 18 U.S.C. Sections 371 (conspiracy) and 2312 (interstate transportation of stolen

motor vehicles).

       47.     Therefore, your affiant respectfully requests the issuance of an arrest warrant for

FREEMAN for violations of Title 18 U.S.C. Sections 371 (conspiracy) and 2312 (interstate

transportation of stolen motor vehicles).



                                                     Respectfully Submitted,




Subscribed and sworn to before
 ~~~Qiber12, 2019



PATRICIA L. DODGE
UNITED STATES MAGISTRATE JUDGE




                                                19
